DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 5, 2021.  As directed by the amendment: claims 1, 4, 8, and 17 have been amended.  Thus, claims 1, 4, 5, 8-10, 16, 17, and 20 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a)/(b) rejections previously set forth in the Non-Final Office Action mailed September 1, 2021.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8-10, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claim 1, 8, and 17, the claims have been amended to recite “simultaneously control the second pump/infusion pump to regulate the IOP in the eye”/ “simultaneously controlling the second pump to regulate the IOP in the eye”.  The term “simultaneously” implies that the controlling of the second/infusion pump occurs at the same time as another process.  However, such process is not defined by the claim.  For examination purposes, the claims are interpreted to mean controlling the second/infusion pump and the first/syringe pump simultaneously.
Claims 4, 5, 9, 10, 16, and 20 are also rejected by virtue of being dependent on claims 1, 8, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huculak (US 20130138035) in view of Bassinger (US 8070711) and in further view of Federman (US 5200430).
	Regarding claim 1, Huculak discloses an ophthalmic surgical system (fig. 1), comprising: 
a first pump (fluid infusion system 110 in fig. 1; paragraph 16 discloses the infusion system comprising a pump) connected with a first actuation line (channel 112 in fig. 1), the first pump being configured to provide an injection pressure for viscous fluid injection in a vitreous chamber of an eye of a patient (paragraph 16 discloses that the fluid infusion system is adapted to supply a fluid to the eye indicating that the pump is functionally capable of providing an injection of a viscous fluid by containing a viscous fluid in the fluid source); 
a second pump (fluid extraction system 150 in fig. 1) connected with a second actuation line (channel 122 in fig. 1), the second pump being configured to provide an 
a foot pedal system (user input device 170 in fig. 1; paragraph 23 discloses the input device embodied as a footswitch) configured to receive user input for controlling injection of the viscous fluid in the eye (paragraphs 25 and 27 disclose injecting and adjusting retina manipulation fluid); and 
a controller (computer system 160 in fig. 1) configured to: 
set an upper pressure threshold value (paragraphs 49 and 52 discloses receiving a target IOP from storage which is a part of the controller as disclosed in paragraph 21 and setting a “certain range”); 
receive sensor data relating to an intraocular pressure (IOP) of the eye (paragraph 52 discloses retrieving IOP measurement); 
receive user input from the foot pedal system indicating a user request for more viscous fluid injection (paragraph 27 discloses a user command to “adjust” retina manipulation fluid injection, indicating that the controller is capable of receiving a user input to increase viscous fluid injection); 
compare the IOP to the upper pressure threshold value (paragraph 52 discloses determining if the IOP is “satisfactory” by comparing to a certain range); 
determine that the IOP exceeds the upper threshold value (paragraph 52); 
control the first pump to reduce or stop the injection pressure (paragraph 24  discloses the controller being configured to adjust the injection pressure 
However, Huculak does not explicitly teach or disclose the controller is configured to override the user request and not increase viscous fluid injection and simultaneously control the second pump to regulate the IOP in the eye.
Bassinger teaches a similar ophthalmic system (fig. 1) comprising a controller (116 in fig. 5) that is configured to receive sensor data to calculate a thermal value at an incision site (5:49-60) and compare the calculated thermal value to a threshold value (5:56-60).  Bassinger further teaches a foot pedal system configured to receive user input for controlling power applied to a surgical hand piece (6:42-45).  Bassinger further teaches that if the user indicates a user request for more power and the calculated thermal value exceeds the threshold value, the controller is configured to override the user request and not increase power (6:63-7:1).  
Huculak discloses a system in which a foot pedal is used to receive inputs relating to viscous fluid injection (paragraph 27). Further Huculak teaches that it is beneficial to alter injection pressure to maintain the IOP within a certain range (paragraph 29). Therefore, given the teachings of Bassinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Huculak so that if the user input indicates a user request for more viscous fluid injection and the IOP exceeds the upper pressure threshold value, override the user request and not increase viscous fluid injection. This modification would ensure that the IOP remains within its acceptable threshold range and ensure the patient remains safe.

Regarding claim 4, in the modified system of Huculak, Huculak discloses a sensor disposed adjacent to a distal end of the second actuation line (paragraph 17 discloses a pressure transducer which can be inserted in the eye so that it is adjacent the distal end of the second actuation line), the sensor configured to: detect the IOP of the eye (paragraph 17); generate sensor data based on the detected IOP (paragraph 17 discloses measuring pressure and reporting the pressure to control system 160 indicating that sensor data would be generated); and provide the sensor data to the controller (paragraph 17).
Regarding claim 5, in the modified system of Huculak, Huculak discloses the viscous liquid comprises one or more of a silicone oil, a perfluoron solution, a stem cell solution, and an adhesive (the examiner notes that the viscous fluid is not positively recited and is considered functional; as such, the device of Huculak is considered to be functionally capable of delivering any of the viscous fluids recited).
	Regarding claim 17, Huculak discloses a method (process 400 in fig. 4), comprising: 

providing an extraction pressure, through a second pump, for low viscosity fluid extraction in the vitreous chamber of the eye of the patient (paragraph 20 discloses extracting fluid using fluid extraction system 150 which is a pump; paragraph 18 discloses the fluid extraction system removes saline); 
receiving sensor data from a sensor adjacent to or in an the eye of the patient (paragraph 17 discloses a “pressure transducer inserted directly into the eye” and paragraph 52 discloses “a probe inserted into an eye”); 
monitoring an intraocular pressure (IOP) of the eye based on the sensor data (paragraph 17 discloses using the pressure transducer to directly measure IOP and paragraph 52 and fig. 4 discloses a cyclic process of generating sensor data and monitoring the detected IOP relative to a set pressure); 
receiving user input indicating a user request for more viscous fluid injection or a user request for more viscous fluid extraction (paragraph 52 discloses receiving a user command to adjust the injection of retina manipulation fluid); 
comparing the IOP to an upper threshold (paragraph 52 discloses a satisfactory range of with 10% of the desired IOP, which would encompass an upper threshold value, and determining if the IOP is lower than that upper threshold value); 

However, Huculak does not explicitly teach or disclose determining that the user input indicates a user request for more viscous fluid injection and the IOP exceeds the upper pressure threshold value; overriding the user request and not increase viscous fluid injection; and simultaneously controlling the second pump to regulate the IOP in the eye.
Bassinger teaches a similar ophthalmic system (fig. 1) comprising a controller (116 in fig. 5) that is configured to receive sensor data to calculate a thermal value at an incision site (5:49-60) and compare the calculated thermal value to a threshold value (5:56-60).  Bassinger further teaches a foot pedal system configured to receive user input for controlling power applied to a surgical hand piece (6:42-45).  Bassinger further teaches that if the user indicates a user request for more power and the calculated thermal value exceeds the threshold value, the controller is configured to override the user request and not increase power (6:63-7:1).  
Huculak discloses a system in which a foot pedal is used to receive inputs relating to viscous fluid injection (paragraph 27). Further Huculak teaches that it is beneficial to alter injection pressure to maintain the IOP within a certain range (paragraph 29). Therefore, given the teachings of Bassinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Huculak so that if the user input indicates a user request for more viscous fluid injection and the IOP exceeds the upper pressure threshold value, override the user request and not increase viscous fluid injection. This 
Federman teaches an ophthalmic system (fig. 2a) comprising simultaneous injection and aspiration of fluids within the ocular cavity (8:2-5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Huculak to simultaneously control the first and second pump since Federman teaches that this helps maintain desired cavity pressure (8:2-5).
Regarding claim 20, Huculak discloses calculating the IOP based on sensor data (paragraph 17), the sensor data including data related to pressure, flow rate, or both (paragraph 17 discloses that actual IOP is calculated using a pressure transducer inserted directly into the eye which would use data relating to pressure; the examiner notes that this interpretation of “calculating” appears consistent with Applicant's specification in paragraph 31 which discloses “The controller 204 may calculate an IOP value, which may be an actual IOP value when the IOP sensor 124 is located in the patient's eye, based on the sensor data, which includes the pressure data’).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humayan (US 20080281254) in view of Huculak in view of Bassinger and in further view of Federman.
Regarding claim 8, Humayan discloses an ophthalmic surgical system (fig. 7 and 8), comprising: 
an infusion line (infusion line 713 in fig. 7) having a proximal end, a distal end (see below), and an infusion passage extending therethrough (paragraph 63 discloses 

    PNG
    media_image1.png
    357
    499
    media_image1.png
    Greyscale

an actuation line (fluid aspiration line 727 in fig. 7) having a proximal end and a distal end (see above); and 
a console coupled to the proximal end of the infusion line and the proximal end of the actuation line (cartridge 705 in fig. 7), the console comprising: 
a syringe pump configured to provide pressures for viscous fluid extraction in the vitreous chamber through the actuation line (paragraph 41 discloses that the aspiration pump can be a motor controlling a syringe; the examiner notes that the “viscous fluid” is 
 an infusion chamber in fluid communication with the infusion passage (paragraph 41 discloses that infusion device 811 in fig. 8 can be a pump which pressurizes an infusion chamber); 
an infusion pump configured to provide low viscosity fluid infusion from the infusion chamber to the vitreous chamber through the infusion passage (paragraph 41 discloses that infusion device 811 in fig. 8 can be a pump and can deliver balanced salt solution); 
a foot pedal system configured to receive user input for controlling an extraction of the viscous fluid in the eye (paragraph 64 discloses that the cartridge is in wireless communication with “other devices 719” which include a foot pedal; paragraph 52 discloses that the foot pedal allows controls of the aspiration level and adjusts the aspiration device which can cause aspiration rates to fluctuate); and 
a controller (processor/controls 805 in fig. 8) configured to: 
receive user input from the foot pedal system indicating a user request for more viscous fluid extraction (paragraph 52 discloses a user request via the foot pedal for an aspiration adjustment which would encompass both a user request for more or less aspiration); 
control the syringe pump to reduce or stop the extraction pressure (paragraph 52 discloses a user request via the foot pedal for an aspiration adjustment which would encompass reducing extraction pressure); and 

Huculak teaches a similar system which comprises a controller (computer system 160 in fig. 1) which is configured to set a lower pressure threshold value (paragraph 49 and 52 disclose the controller retrieving a stored desired IOP and a range within 10% of the desired IOP as the acceptable range); receive sensor data relating to an intraocular pressure (IOP) of the eye compare the IOP to the lower pressure threshold value (paragraph 52 discloses determining if the IOP is within the acceptable range); determine that the IOP is below the lower pressure threshold value (paragraph 52 discloses that the processor is capable of determining if the measured IOP is within the acceptable range).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the controller of Humayun to be configured to configured to set a lower pressure threshold value; receive sensor data relating to an intraocular pressure (IOP) of the eye compare the IOP to the lower pressure threshold value; determine that the IOP is below the lower pressure threshold value, as taught by Huculak, since Huculak teaches that maintaining the IOP within the acceptable range is critical for patient safety (paragraph 29).

Humayun discloses a system in which a foot pedal is used to receive inputs relating to fluid injection (paragraph 35). Further modified Humayun teaches that it is beneficial to alter injection pressure to maintain the IOP within a certain range (Huculak in paragraph 29). Therefore, given the teachings of Bassinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Humayun so that if the user input indicates a user request for more viscous fluid injection and the IOP exceeds the upper pressure threshold value, override the user request and not increase viscous fluid injection. This modification would ensure that the IOP remains within its acceptable threshold range and ensure the patient remains safe.
Federman teaches an ophthalmic system (fig. 2a) comprising simultaneous injection and aspiration of fluids within the ocular cavity (8:2-5).  Since Humayun discloses that the controller controls both pump which are responsible for injection and extraction (paragraph 41), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the controller to be 
Regarding claim 16, in the modified system of Humayun, Humayun discloses the viscous fluid comprises one or more of a silicone oil, a perfluoron solution, a stem cell solution, and an adhesive (the examiner notes that the viscous fluid is not positively recited and is considered functional; as such, the device of Humayun is considered to be functionally capable of delivering any of the viscous fluids recited).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humayun in view of Huculak in view of Bassinger and in further view of Federman, as applied to claim 8 above, and further in view of Moorhead (US 5865764).
Regarding claim 9, modified Humayun teaches all of the claimed limitations set forth in claim 8, as discussed above, but does not teach or disclose a sensor disposed adjacent to the distal end of the infusion line, the sensor being configured to: detect a pressure at a location adjacent to the eye of the patient; generate sensor data based on the detected pressure; and provide the sensor data to the controller.
Moorhead teaches a similar system (fig. 1) having an infusion line (infusion line 18 in fig. 1) which comprises a sensor (48 in fig. 1) disposed adjacent to the distal end of the infusion line (the distal end is considered to be the second infusion line end 19 in fig. 1). Moorhead further teaches the sensor being configured to detect a pressure at a location adjacent to the eye of the patient (fig. 1 shows the sensors 48 located adjacent to the body cavity 23); generate sensor data based on the detected pressure (6:36-41); and provide the sensor data to the controller (6:57-59).  Therefore, it would have been 
Regarding claim 10, modified Humayun teaches all of the claimed limitations set forth in claim 8, as discussed above, but does not teach or disclose a sensor disposed at the distal end of the infusion line, the sensor being configured to: detect a pressure in the vitreous chamber of the patient; generate sensor data based on the detected pressure; and provide the sensor data to the controller.
Moorhead teaches a similar system (fig. 1) having an infusion line (infusion line 18 in fig. 1) which comprises a sensor (48 in fig. 1) disposed at the distal end of the infusion line (see below). Moorhead further teaches the sensor being configured to detect a pressure in the vitreous chamber of the patient (2:57-59 discloses the sensor measures internal fluid pressure which would be correlated with a pressure in the vitreous chamber of the patient if that is the target body cavity); generate sensor data based on the detected pressure (6:36-41); and provide the sensor data to the controller (6:57-59).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the system of Humayun to have a sensor disposed at the distal end of the infusion line, the sensor being configured to: detect a pressure in the vitreous chamber of the patient; generate sensor .

    PNG
    media_image2.png
    260
    433
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783